PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jung, Kyu Hwan
Application No. 15/949,537
Filed: 10 Apr 2018
For: CONTENT-BASED MEDICAL IMAGE RETRIEVAL METHOD AND RETRIEVAL SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR DELAYED SUBMISSION OF CERTIFIED PRIORITY DOCUMENT UNDER 37 C.F.R. 1.55”, filed November 12, 2020, which is properly treated as a petition under 37 CFR 1.55(f), to accept a certified copy of a foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The requirements listed above for a grantable petition under 37 CFR 1.55(f) have been met. However, as the application has issued as a patent, a certificate of correction is required to correct the priority claim. Petitioner states that “[a]pplicant intends as soon as the certified copy gets accepted to file a certificate of correction.” The certificate of correction and certificate of 

Any future petition should include a cover letter and be entitled “Renewed Petition under 37 CFR 1.55(f).”

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this decision should be directed to the undersigned Attorney Advisor at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852